Title: From George Washington to Christopher Greene, 27 November 1780
From: Washington, George
To: Greene, Christopher


                        
                            Sir,
                            Head Qrs Novr 27. 1780
                        
                        It is probable you will receive The Count De Rochambeau’s orders to march, with your regiment to West Point.
                            Should this be the case, you will only come on with such officers as are to remain in service, on the new-arrangement and
                            such men as are engaged for the war, or at least for a term, that will last through the next campaign. The other men you
                            may dismiss, unless The Count De Rochambeau should find any employment, for them where they now are. In this you will
                            perceive it is presumed you have already agreed upon the arrangement. I am Sir Yr Most Obedt humble servant
                        
                            Go: Washington
                        
                        
                            Since writing the above I have received your letter of the 18th.
                        

                    